Per Curiam.
— The solution of the difficulty attempted to be raised in this case is, that the lien was created by the acts of the 22d of March, 1820, and 3d of February, 1824, not by the filing of the claim under the act of 1840. Those acts did not require the lien *225to be apportioned when two or more buildings were bound. The improvement benefited every part of the lot, and the whole was bound for it, as premises are bound by a mortgage. The claim being filed against (council as the reputed owner of the lot, fulfilled the intent of the act of 1840, which was evidently intended to provide a remedy to enforce as well existing liens as those to be created thereafter. And it was entirely competent to the legislature to enact such a law, without which antecedent liens would have been ineffectual. These liens were not limited by any statute, and as Ihere was no personal liability on the part of the owner, there is no pretence to say they may be barred by the act for the limitation of personal actions.
Judgment affirmed.